DETAILED ACTION
This action is in reply to the submission filed on 4/20/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to the independent claims are acknowledged.
Claims 1-3, 7-10, 14-17 and 21-29 are currently pending and have been examined under the effective filing date of 4/5/2018.
Allowable Subject Matter
Claims 1-3, 7-10, 14-17 and 21-29 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Kincaid, Reg. No. 68336, on 5/20/2022.
Please amend the claim set filed on 4/20/2022 as follows:
(Currently Amended) A computer-implemented method, comprising:
providing a processor and memory configured to implement a learning model;
identifying a first menu item on a standard menu of an establishment, wherein the standard menu comprises a plurality of menu items;
determining a first plurality of ingredients of the first menu item;
categorizing a first subset of the first plurality of ingredients of the first menu item into a substitutable category, wherein determining that a first subset of the first plurality of ingredients of the first menu items as the substitutable category is based on crowd-sourcing of the standard menu of the establishment;
categorizing a second subset of the first plurality of ingredients of the first menu item into a non-substitutable category, and storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, the description indicating whether each of the first plurality of ingredients is in the substitutable or non-substitutable category;
comparing each ingredient of the first menu item that is in the substitutable category to user preferences, the user preferences including at least one preference input by a user;
comparing each ingredient of the first menu item that is in the non-substitutable category to the user preferences, and excluding the first menu item in response to determining that an ingredient in the non-substitutable category conflicts with the user preferences;
excluding a substitutable ingredient of the substitutable category, wherein the substitutable ingredient is in the first menu item, based at least in part on the comparing each ingredient of the first menu item that is in the substitutable category to the user preferences;
automatically identifying an available substitute for the substitutable ingredient of the substitutable category, responsive to excluding the substitutable ingredient, and based on a user ranking assigned to the available substitute, the user ranking based on the at least one preference input by the user; 
determining a respective score for each of the plurality of menu items, including the first menu item;
ranking the plurality of menu items based on the determined scores; 
generating a personalized menu of menu items selected from the ranked plurality of menu items, wherein the personalized menu comprises the first menu item modified with the available substitute, based at least in part on identifying the available substitute for the substitutable ingredient; and
transmitting an order to the establishment based on a selection of one or more menu items by the user;
operating an automated kitchen to prepare the one or more menu items at the establishment; and
retraining the learning model based at least in part on feedback regarding the order and a satisfaction with the order, 
wherein operating the automated kitchen to prepare the one or more menu items at the establishment comprises: automatically picking ingredients from a storage location for the one or more menu items, arranging the ingredients for use in preparation of the one or more menu items, , and adjusting, based on the order, a temperature of a cooking appliance in the automated kitchen to prepare the one or more menu items.
	2.	(Original) The computer-implemented method of claim 1, further comprising:
identifying a second menu item on the standard menu of the establishment;
determining a second plurality of ingredients of the second menu item;
categorizing a first subset of the second plurality of ingredients of the second menu item into the substitutable category;
categorizing a second subset of the second plurality of ingredients of the second menu item into the non-substitutable category;
comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
excluding a non-substitutable ingredient of the non-substitutable category, wherein the non-substitutable ingredient is in the second menu item, based at least in part on the comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
wherein the personalized menu excludes the second menu item, based at least in part on the excluding the non-substitutable ingredient of the second menu item.
	3.	(Original) The computer-implemented method of claim 2, further comprising:
identifying a third menu item on the standard menu of the establishment;
determining a third plurality of ingredients of the third menu item;
categorizing a first subset of the third plurality of ingredients of the third menu item into the substitutable category;
categorizing a second subset of the third plurality of ingredients of the third menu item into the non-substitutable category;
comparing each ingredient of the third menu item that is in the substitutable category to the user preferences;
excluding an other substitutable ingredient of the substitutable category, wherein the other substitutable ingredient is in the third menu item, based at least in part on the comparing each ingredient of the third menu item that is in the substitutable category to the user preferences; and
failing to identify an available substitute for the other substitutable ingredient of the substitutable category;
wherein the personalized menu excludes the third menu item, based at least in part on failing to identify an available substitute for the other substitutable ingredient.
	4-6.	(Cancelled).
	7.	(Original) The computer-implemented method of claim 1, further comprising:
identifying a second menu item on the standard menu of the establishment;
estimating preparation time of the second menu item;
comparing the estimated preparation time of the second menu item to a time budget applicable to a current meal;
wherein the personalized menu excludes the second menu item, based at least in part on the estimated preparation time conflicting with the time budget for the current meal.
	8.	(Currently Amended) A system comprising:
a memory having computer-readable instructions; and
one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising:
providing a learning model;
identifying a first menu item on a standard menu of an establishment, wherein the standard menu comprises a plurality of menu items;
determining a first plurality of ingredients of the first menu item;
categorizing a first subset of the first plurality of ingredients of the first menu item into a substitutable category, wherein determining that a first subset of the first plurality of ingredients of the first menu items as the substitutable category is based on crowd-sourcing of the standard menu of the establishment;
categorizing a second subset of the first plurality of ingredients of the first menu item into a non-substitutable category, and storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, the description indicating whether each of the first plurality of ingredients is in the substitutable or non-substitutable category;
comparing each ingredient of the first menu item that is in the substitutable category to user preferences, the user preferences including at least one preference input by a user;
comparing each ingredient of the first menu item that is in the non-substitutable category to the user preferences, and excluding the first menu item in response to determining that an ingredient in the non-substitutable category conflicts with the user preferences;
excluding a substitutable ingredient of the substitutable category, wherein the substitutable ingredient is in the first menu item, based at least in part on the comparing each ingredient of the first menu item that is in the substitutable category to the user preferences;
automatically identifying an available substitute for the substitutable ingredient of the substitutable category, responsive to excluding the substitutable ingredient, and based on a user ranking assigned to the available substitute, the user ranking based on the at least one preference input by the user; 
determining a respective score for each of the plurality of menu items, including the first menu item;
ranking the plurality of menu items based on the determined scores; 
generating a personalized menu of menu items selected from the ranked plurality of menu items, wherein the personalized menu comprises the first menu item modified with the available substitute, based at least in part on identifying the available substitute for the substitutable ingredient; and
transmitting an order to the establishment based on a selection of one or more menu items by the user;
operating an automated kitchen to prepare the one or more menu items at the establishment; and
retraining the learning model based at least in part on feedback regarding the order and a satisfaction with the order,
wherein operating the automated kitchen to prepare the one or more menu items at the establishment comprises: automatically picking ingredients from a storage location for the one or more menu items, arranging the ingredients for use in preparation of the one or more menu items, , and adjusting, based on the order, a temperature of a cooking appliance in the automated kitchen to prepare the one or more menu items.
	9.	(Original) The system of claim 8, the computer-readable instructions further comprising:
identifying a second menu item on the standard menu of the establishment;
determining a second plurality of ingredients of the second menu item;
categorizing a first subset of the second plurality of ingredients of the second menu item into the substitutable category;
categorizing a second subset of the second plurality of ingredients of the second menu item into the non-substitutable category;
comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
excluding a non-substitutable ingredient of the non-substitutable category, wherein the non-substitutable ingredient is in the second menu item, based at least in part on the comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
wherein the personalized menu excludes the second menu item, based at least in part on the excluding the non-substitutable ingredient of the second menu item.
	10.	(Original) The system of claim 9, the computer-readable instructions further comprising:
identifying a third menu item on the standard menu of the establishment;
determining a third plurality of ingredients of the third menu item;
categorizing a first subset of the third plurality of ingredients of the third menu item into the substitutable category;
categorizing a second subset of the third plurality of ingredients of the third menu item into the non-substitutable category;
comparing each ingredient of the third menu item that is in the substitutable category to the user preferences;
excluding an other substitutable ingredient of the substitutable category, wherein the other substitutable ingredient is in the third menu item, based at least in part on the comparing each ingredient of the third menu item that is in the substitutable category to the user preferences; and
failing to identify an available substitute for the other substitutable ingredient of the substitutable category;
wherein the personalized menu excludes the third menu item, based at least in part on failing to identify an available substitute for the other substitutable ingredient.
	11-13.	(Cancelled).
	14.	(Original) The system of claim 8, the computer-readable instructions further comprising:
identifying a second menu item on the standard menu of the establishment;
estimating preparation time of the second menu item;
comparing the estimated preparation time of the second menu item to a time budget applicable to a current meal;
wherein the personalized menu excludes the second menu item, based at least in part on the estimated preparation time conflicting with the time budget for the current meal.
	15.	(Currently Amended) A computer-program product for generating a personalized menu, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
providing a learning model;
identifying a first menu item on a standard menu of an establishment, wherein the standard menu comprises a plurality of menu items;
determining a first plurality of ingredients of the first menu item;
categorizing a first subset of the first plurality of ingredients of the first menu item into a substitutable category, wherein determining that a first subset of the first plurality of ingredients of the first menu items as the substitutable category is based on crowd-sourcing of the standard menu of the establishment;
categorizing a second subset of the first plurality of ingredients of the first menu item into a non-substitutable category, and storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, the description indicating whether each of the first plurality of ingredients is in the substitutable or non-substitutable category;
comparing each ingredient of the first menu item that is in the substitutable category to user preferences, the user preferences including at least one preference input by a user;
comparing each ingredient of the first menu item that is in the non-substitutable category to the user preferences, and excluding the first menu item in response to determining that an ingredient in the non-substitutable category conflicts with the user preferences;
excluding a substitutable ingredient of the substitutable category, wherein the substitutable ingredient is in the first menu item, based at least in part on the comparing each ingredient of the first menu item that is in the substitutable category to the user preferences;
automatically identifying an available substitute for the substitutable ingredient of the substitutable category, responsive to excluding the substitutable ingredient, and based on a user ranking assigned to the available substitute, the user ranking based on the at least one preference input by the user; 
determining a respective score for each of the plurality of menu items, including the first menu item;
ranking the plurality of menu items based on the determined scores; 
generating a personalized menu of menu items selected from the ranked plurality of menu items, wherein the personalized menu comprises the first menu item modified with the available substitute, based at least in part on identifying the available substitute for the substitutable ingredient; and
transmitting an order to the establishment based on a selection of one or more menu items by the user;
operating an automated kitchen to prepare the one or more menu items at the establishment; and
retraining the learning model based at least in part on feedback regarding the order and a satisfaction with the order, 
wherein operating the automated kitchen to prepare the one or more menu items at the establishment comprises: automatically picking ingredients from a storage location for the one or more menu items, arranging the ingredients for use in preparation of the one or more menu items, , and adjusting, based on the order, a temperature of a cooking appliance in the automated kitchen to prepare the one or more menu items.
	16.	(Original) The computer-program product of claim 15, the method further comprising:
identifying a second menu item on the standard menu of the establishment;
determining a second plurality of ingredients of the second menu item;
categorizing a first subset of the second plurality of ingredients of the second menu item into the substitutable category;
categorizing a second subset of the second plurality of ingredients of the second menu item into the non-substitutable category;
comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
excluding a non-substitutable ingredient of the non-substitutable category, wherein the non-substitutable ingredient is in the second menu item, based at least in part on the comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences;
wherein the personalized menu excludes the second menu item, based at least in part on the excluding the non-substitutable ingredient of the second menu item.
	17.	(Original) The computer-program product of claim 16, the method further comprising:
identifying a third menu item on the standard menu of the establishment;
determining a third plurality of ingredients of the third menu item;
categorizing a first subset of the third plurality of ingredients of the third menu item into the substitutable category;
categorizing a second subset of the third plurality of ingredients of the third menu item into the non-substitutable category;
comparing each ingredient of the third menu item that is in the substitutable category to the user preferences;
excluding an other substitutable ingredient of the substitutable category, wherein the other substitutable ingredient is in the third menu item, based at least in part on the comparing each ingredient of the third menu item that is in the substitutable category to the user preferences; and
failing to identify an available substitute for the other substitutable ingredient of the substitutable category;
wherein the personalized menu excludes the third menu item, based at least in part on failing to identify an available substitute for the other substitutable ingredient.
	18-20.	(Cancelled).
	21.	(Previously Presented) The computer-implemented method of claim 1, wherein determining a respective score for each of the plurality of menu items comprises:
	determining a plurality of variations for the first menu item based on possible ingredient substitutions;
	determining a respective score for each of the plurality of variations; and
	comparing the respective score of each of the plurality of variations to a threshold score, wherein a subset of the plurality of variations that each have a respective score that exceeds the threshold score is included in the personalized menu.
	22.	(Previously Presented) The computer-implemented method of claim 1, wherein automatically identifying an available substitute for the substitutable ingredient of the substitutable category comprises:
	identifying a plurality of available substitutes for the substitutable ingredient;
	ranking the plurality of available substitutes; and
	selecting the available substitute based on the ranked plurality of available substitutes.
	23.	(Currently Amended) The computer-implemented method of claim 1, wherein the respective scores are determined based on the learning model, and further comprising:
receiving, from the user, the order of the menu item from the personalized menu;
receiving the feedback regarding the ordered menu item from the user; and
	updating a score corresponding to the ordered menu item by the learning model.
	24.	(Previously Presented) The system of claim 8, wherein determining a respective score for each of the plurality of menu items comprises:
	determining a plurality of variations for the first menu item based on possible ingredient substitutions;
	determining a respective score for each of the plurality of variations; and
	comparing the respective score of each of the plurality of variations to a threshold score, wherein a subset of the plurality of variations that each have a respective score that exceeds the threshold score is included in the personalized menu.
	25.	(Currently Amended) The system of claim 8, wherein automatically identifying an available substitute for the substitutable ingredient of the substitutable category comprises:
	identifying a plurality of available substitutes for the substitutable ingredient;
	ranking the plurality of available substitutes; and
	selecting the available substitute based on the ranked plurality of available substitutes.
	26.	(Previously Presented) The system of claim 8, wherein the respective scores are determined based on the learning model, and the computer-readable instructions further comprising:
receiving, from the user, the order of the menu item from the personalized menu;
receiving the feedback regarding the ordered menu item from the user; and
	updating a score corresponding to the ordered menu item by the learning model.
	27.	(Previously Presented) The computer-program product of claim 15, wherein determining a respective score for each of the plurality of menu items comprises:
	determining a plurality of variations for the first menu item based on possible ingredient substitutions;
	determining a respective score for each of the plurality of variations; and
	comparing the respective score of each of the plurality of variations to a threshold score, wherein a subset of the plurality of variations that each have a respective score that exceeds the threshold score is included in the personalized menu.
	28.	(Previously Presented) The computer-program product of claim 15, wherein automatically identifying an available substitute for the substitutable ingredient of the substitutable category comprises:
	identifying a plurality of available substitutes for the substitutable ingredient;
	ranking the plurality of available substitutes; and
	selecting the available substitute based on the ranked plurality of available substitutes.
	29.	(Currently Amended) The computer-program product of claim 15, wherein the respective scores are determined based on the learning model, and the method further comprising:
receiving, from the user, the order of the menu item from the personalized menu;
receiving the feedback regarding the ordered menu item from the user; and
	updating a score corresponding to the ordered menu item by the learning model.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the prior art rejections, the obviousness of the combination of cited prior art has lessened to a point that a potential combination of incorporating crowd-sourcing of menu items would weaken a rejection to a non-obviousness threshold. Further, the amended claims have limitations that are not taught by prior art in terms of 35 USC 102 or 103.  Prior art and non-patent literature searches have determined the best art that is closest to the claimed invention. The closest art in the non-patent literature field is Menu Planning using the exchange diet system, Valdez-Pena.  Valdez-Pena teaches identifying menu items based on consumer preferences, but not implementing the menu items with an automated kitchen system.  The closest prior art is Catalano (Patent No. US 7,680,690 B1), as well as Herman et al. (Pub. No. US 2016/0307128 A1,) Bhatt et al. (Pub. No. US 2017/0031966 A1), Hiatt et al. (Pub. No. US 2018/0249861 A1), Sundaram (Patent No. US 10,657,577 B2,) and Garden et al. (Pub. No. US 2017/0290345 A1.) Catalano teaches identifying menu items from consumer preferences, but not ranking the items.  Herman teaches generating a personalized menu of items, but not categorizing them into non-substitutable categories.  Bhatt teaches substitutable categories, but not an automated kitchen.  Hiatt teaches an automated kitchen, but not crowd-sourcing menu ingredients.  Sundaram teaches an automatic kitchen as well as a menu building module, but not using crowd-sourcing for menu ingredients. Garden teaches automatic adjustment of temperature in an oven, but not creating a customized menu of ingredients for a user. In summation, the art rejections are overcome and the claims are allowable.
Regarding the 101 rejections, the added limitations to the independent claims of a learning model configured to perform the steps as well as an automated kitchen configured to adjust a temperature based on a menu order, when viewed individually and as a whole claim, integrates the judicial exception into a practical application.  Examiner agrees with Applicant’s reasoning on page 18 of their remarks submitted on 4/20/2022: “features require physical selection of ingredients, arrangement of said ingredients for preparation of the menu items, and adjustment of a temperature of a cooking appliance in the automated kitchen to prepare the one or more menu items.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629